DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Takahashi et al. (6,219,517) in view of Murai (8,807,686).

Regarding claim 1, Takahashi teaches a print target comprising an alignment pattern on a surface of a media, the alignment pattern comprising:
a first set of marks of a first color (fig. 5B, marks 412), the first set of marks formed via a first print assembly (fig. 1, note print assemblies 222-224), the first set of marks including a first subset (fig. 5B, subset including mark 412 at -40) and a second subset (fig. 5B, mark 412 at 0); and 
a plurality of printed reference areas (fig. 5B, area 411 at -40) formed via a printing fluid via a second print assembly (cols. 10-11, lines 46-10) and covering the first subset of marks (see fig. 5B), the plurality of printed reference areas having a plurality of gaps (fig. 5B, note gaps) therebetween, and the plurality of printed reference areas being of a second color (cols. 10-11, lines 46-10);
wherein:
the second color is different from the first color (see fig. 5B);
the first subset of the first set of marks underneath the plurality of printed reference areas are less detectable than the second subset of the first set of marks (see fig. 5B); and
a mark of the second subset of the first set of marks located in one of the plurality of gaps (see fig. 5B, note that mark 412 at 0 is more detectable in a gap than mark 412 at -40); and
an amount of misalignment between the first print assembly and the second print assembly is determined according only to the one of the plurality of gaps the mark of the second subset of the first set of marks is located in (col. 11, lines 41-55). 
Takahashi does not teach wherein the printing medium is a printing fluid delivered by a print head. Murai teaches printing alignment patterns with a printing fluid and printheads (Murai, see figs. 1-5). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the alignment pattern technique disclosed by Takahashi to the inkjet printer disclosed by Murai because doing so would amount to combining a prior art printer with a prior art alignment technique to obtain predictable results. 

Regarding claim 2, Takahashi in view of Murai teaches the media according to claim 1, wherein the second subset of the first set of marks comprises a single mark, such that of the first set of marks only the single mark is detectable in the plurality of gaps (Takahashi, see fig. 5B, Note that the first subset and second subset have each been defined above to contain only a single mark, and thus the limitation is met).

Regarding claim 3, Takahashi in view of Murai teaches the media according to claim 1, wherein each mark of the first set of marks has a width W1, and wherein each of the plurality of gaps has a width W2, wherein W2 is approximately equal to W1 (Takahashi, see fig. 5B, Note that “approximate” equality). 

Regarding claim 4, Takahashi in view of Murai teaches the media according to claim 1, wherein each of the plurality of printed reference areas have a level of opacity such that the first subset of the first set of marks underneath the plurality of printed reference areas are less detectable than the second subset of the first set of marks (Takahashi, see fig. 5B). 

Regarding claim 5, Takahashi in view of Murai teaches the media according to claim 1, wherein the first set of marks and the plurality of gaps align according to a Vernier pattern (Takahashi, see fig. 5B). 

Regarding claim 6, Takahashi in view of Murai teaches wherein the second color is the substantially the same color as the surface of the media. Murai teaches this (Murai, col. 3, lines 47-56). It would have been obvious to one of ordinary skill in the art at the time of invention to use white ink as the second color, as disclosed by Murai, in the device disclosed by Mizes because doing so would allow for the prevention or remedying of a clogged white ink nozzle. 

Regarding claim 7, Takahashi in view of Murai teaches the media according to claim 1, wherein the second color is white. (Murai, col. 3, lines 47-56). It would have been obvious to one of ordinary skill in the art at the time of invention to use white ink as the second color, as disclosed by Murai, in the device disclosed by Takahashi because doing so would allow for the prevention or remedying of a clogged white ink nozzle. 

Regarding claim 16, Takahashi in view of Murai teaches the media according to claim 1, wherein a measure of misalignment between the first print head and the second printhead is indicated based on a gap of the plurality of gaps the mark of the second subset of the first set of marks is located in (Takahashi, see fig. 5B, Note that all gaps and all marks are used to calibrate misalignment, and thus the measurement of misalignment can be said to be “based on” any or all gaps).


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Murai in view of McElvain et al. (7,894,109).

Regarding claims 17-20, Takahashi in view of Murai teaches the media according to claim 1. Takahashi in view of Murai does not teach a second alignment pattern with the same claimed elements as the alignment pattern, arranged orthogonal to the alignment pattern at a different scale and the same scale as the alignment pattern. McElvain teaches two orthogonally arranged alignment patterns at the same/different scale and used to measure misalignments between two printheads in the first direction and in a second direction (McElvain, see fig. 2, Note alignment pattern 220 and 210 with orthogonally arranged marks used to detect misalignments in both directions. Note that the marks are the same size and thus the same scale. Note that the recitation that the patterns are “different scales” could mean almost anything and thus is shown in the figure). It would have been obvious to one of ordinary skill in the art at the time of invention to add an orthogonal alignment pattern to the alignment pattern disclosed by Takahashi in view of Murai because doing so would allow for the detection of misalignments in both of the critical directions as opposed to just one direction. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853